            Case 2:19-cv-05682-KSM Document 17 Filed 06/02/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 PHILIP DELPALAZZO,                                         CIVIL ACTION

        Plaintiff,
                                                            NO. 19-5682-KSM
        v.

 HORIZON GROUP HOLDING, LLC,

        Defendant.



                                            ORDER

       AND NOW, this 2nd day of June, 2020, upon consideration of the defendant’s Motion to

Dismiss Plaintiff’s Amended Complaint for Failure to State a Claim upon which Relief Can be

Granted Pursuant to Fed. R. Civ. P. 12(b)(6) (Doc. No. 7), the plaintiff’s response brief (Doc. No.

8), and the defendant’s reply brief (Doc. No. 9), it is ORDERED that the defendant’s motion is

GRANTED IN PART and DENIED IN PART as follows:

       1.      The motion is DENIED as to Count II of the amended complaint.

       2.      The motion GRANTED as to Counts I and III of the amended complaint. The

plaintiff shall have until June 16, 2020 to file a second amended complaint that is consistent with

the Court’s memorandum opinion on the motion to dismiss.

IT IS SO ORDERED.



                                                            /s/KAREN SPENCER MARSTON
                                                            _____________________________
                                                            KAREN SPENCER MARSTON, J.
